     Case 3:16-cv-00003-RCJ-WGC Document 69 Filed 07/26/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    GARY CRAIG ROSALES,                               Case No. 3:16-cv-00003-RCJ-WGC
12                       Petitioner,                    ORDER
13           v.
14    DWIGHT NEVEN, et al.,
15                       Respondents.
16

17          Respondents having filed a motion for enlargement of time (first request) (ECF No. 66),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' motion for enlargement of time (first

20   request) (ECF No. 66) is GRANTED. Respondents will have up to and including August 20,

21   2021, to file a reply in support of the motion to dismiss.

22          DATED: July 26, 2021.
23                                                                ______________________________
                                                                  ROBERT C. JONES
24                                                                United States District Judge
25

26
27

28
                                                        1
